Exhibit 10.50

Dominion Resources, Inc.

Non-Employee Directors’ Annual Compensation

As of December 31, 2015

 

Annual Retainer

  

Amount

Service as Director

   $205,000 ($77,500 cash; $127,500 stock) Service as Audit Committee or
Compensation, Governance and Nominating Committee Chair    $22,500

Service as Finance and Risk Oversight Committee Chair

   $15,000

Service as Lead Director

   $27,500

Meeting Fees

    

Board meetings

   $2,000 per meeting

Committee meetings

   $2,000 per meeting